DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)1 and MPEP § 608.01(o).  Correction of the following is required: antecedent basis should be provided in the specification for the following new claim terminology, added by the preliminary amendment, without adding new matter, so that the scope and meaning of the various terms may be ascertainable by reference to the description:  the area-priority integration “circuit”2, the “control circuit”, the “controller”, the input “circuit”, the designated area-priority calculation “circuit”, the control-side communication “circuit”, the unmanned craft-side communication “circuit”, the “control equipment”, the designated-area priority maintaining “circuit”, the detected area-priority calculation “circuit”, and the sensing information management “circuit”.
Claim Objections
Claim 3 is objected to because of the following informalities:  in lines 2 and 3, “a a controller” is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  the area-priority integration “circuit”3 of claim 1, the “control circuit” of claim 1, the “controller” of claim 3, the input “circuit” of claim 3, the designated area-priority calculation “circuit” of claim 3, the control-side communication “circuit” of claim 3, the unmanned craft-side communication “circuit” of claim 4, the “control equipment” of claim 4, the designated-area priority maintaining “circuit” of claim 5, the detected area-priority calculation “circuit” of claim 5, and the sensing information management “circuit” of claim 6, with all nonce terms (circuit, controller, equipment, etc.) being used as substitutes for various previously claimed and disclosed “means”, “device[s]” or “unit[s]”, per the preliminary amendment of 8 May 2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims (e.g., as introduced in claim 1, line 4, in claim 1, line 9, in claim 3, line 4, in claim 3, line 9, in claim 4, lines 4 and 5, claim 5, lines 5 and 6, claim 5, lines 9 and 10 claim 6, lines 6 and 7, claim 6, lines 10 and 11, and claim 6, lines 12 and 13), the new claim terminology “circuit” is unclear.  For example, the examiner believes applicant may be using this language in order to avoid interpretation under 35 U.S.C. 112(f).  However, the word “circuit” would apparently only avoid interpretation under 35 U.S.C. 112(f) when it was considered to be “clearly limited to hardware” and “does not include software”.4  The examiner sees no such “circuit[s]” disclosed in applicant’s specification which are clearly limited to hardware, and so it is unclear what these “circuit[s]” are or should be limited to, if anything, and what hardware constitutes these “circuit[s]”.
In claim 2, lines 2 and 3, “calculates a control amount for determining arrangement of the unmanned craft in the specific area” is indefinite from the teachings of the specification in that i) “for determining arrangement . . .” is indefinite, and ii) no calculation of any control “amount” for determining an arrangement is clearly described in the description.
In claim 3, line 3, it is unclear what the “controller” is referring to, e.g., since the specification refers to no controller, and the examiner presumes the controller must be something different from the previously claimed “control circuit” which is also unclear.
In claim 4, line 7, the “control equipment” is unclear, e.g., since the specification refers to no control equipment, and the examiner presumes the control equipment must be something different from the previously claimed “control circuit” and/or “controller” which are also unclear.
In claim 4, line 7, “to control arrangement of the own craft” is unclear (e.g., “arrangement” defined how?)
Claim limitation area-priority integration “circuit”5 of claim 1, “control circuit” of claim 1, “controller” of claim 3, input “circuit” of claim 3, designated area-priority calculation “circuit” of claim 3, control-side communication “circuit” of claim 3, unmanned craft-side communication “circuit” of claim 4, “control equipment” of claim 4, designated-area priority maintaining “circuit” of claim 5, detected area-priority calculation “circuit” of claim 5, and the sensing information management “circuit” of claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear from the specification what is the corresponding structure of each of the limitations interpreted under 35 U.S.C. 112(f), since the specification described no such “circuit[s]”, “controller[s]”, or “equipment”, and therefore the examiner is unable to determine, with reasonable certainty, what structures and equivalents thereof correspond to the claim limitations that invoke 35 U.S.C. 112(f). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 10, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of calculating an integrated area priority by integrating6 a designated area-priority and a detected area-priority, e.g., by calculating an integrated area-priority by integrating, as input, a designated-area priority calculated based on a priority of an externally-designated area, and a detected area-priority calculated based on a priority of an area detected by a sensor mounted on the unmanned craft; and delivering, to the unmanned craft, a control signal for controlling the unmanned craft, based on the integrated area-priority calculated by the area-priority integration circuit; wherein a control amount for determining arrangement of the unmanned craft in the specific area is calculated, based on the integrated area-priority; wherein an input of information on a priority of a designated area is received; wherein information on a priority of an area which is inputted is converted into the designated-area priority; wherein the designated-area priority is maintained; wherein the detected area-priority is calculated from sensing information; wherein the sensing information is saved; wherein the designated-area priority is calculated for a plurality of sub-areas; wherein the integrated area-priority is calculated and designated for each of the sub-areas, and the area-priority is increased according to a number of times of the designation.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the idea could be practically performed as a mental process in the human mind.
For example, a child Ronald at a party could be standing with his little sister Andrea who has a paper in her hand with a list of places (e.g., the garage, the mailbox, and the swing set), and Ronald could ask their Dad, “Dad, can you please fly the UAV over the garage, the mailbox, and the swing set, and take three pictures that will be important for my school project?” to which their father could reply, “Sure, which should I fly to first, Andrea, since you appear to be the navigator?”  And Andrea could look at the list and say, “Swing set!”  The father could then fly the UAV to the swing set, and take a picture, causing Andrea (when she detects that the taking of the swing set picture has been completed) to place a mark (“X”) next to “swing set” with a pencil.  The father could then ask, “Where to next?” and Andrea could integrate the original list of three places with the one marked place to realize there are two places left, and she could say, “Mailbox!!” causing the father to fly the UAV to the mailbox and Andrea to place a mark (“X”) next to “mailbox” on the list.  Then the father, to test his daughter’s attention and deductive reasoning, could ask, “Where to next, my dear?”  And Andrea could again look at the list, integrate the marks next to the places and the original places on the list and say with a happy grin, “Garage!!!”  To which the father could reply, “Good girl – I’m so proud of you.  I didn’t even know what a UAV was when I turned five – let’s get some cake!”7
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer [e.g., the recited circuits, controller, and control equipment] as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment (a system for controlling an unmanned craft) or adding insignificant extra-solution activity [e.g., data input, data gathering for inputting the priorities, insignificant data output for controlling the unmanned craft in any way whatsoever8, saving pictures, etc.], is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a camera, object sensors, odor sensors, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry [e.g., controlling surveillance UAVs with a control signal based on probability maps, coverage maps, occupancy maps, etc. that are updated based on the UAVs detected grid position, as evidenced by the prior art cited herewith9], and moreover, the generically recited computer elements (e.g., circuits, a controller, control equipment, a program recording medium, a computer, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because they would be well-understood, routine and conventional in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a control system for an unmanned craft) is not enough to transform the abstract idea into a patent-eligible invention (Flook[10]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Cooperative search by multiple unmanned aerial vehicles in a nonconvex environment”, Mathematical Problems in Engineering (MPE), Volume 2015, Article ID 196730, Hindawi Publishing, 19 pages) in view of Hu et al. (“Multi-agent cooperative target search”, Sensors 2014, Volume 14, ISSN 1424-8220, pages 9408 to 9428).11
Ji et al. (MPE 2015) reveals:
per claim 1, a control system [e.g., FIG. 2] which controls at least one unmanned craft arranged in a specific area [e.g., the UAV of FIG. 1, in the search region Q (see FIG. 7(d), with the actual target locations shown by “+”), wherein the search region that is discretized into several cells oi], the control system comprising:
an area-priority integration circuit [e.g., in FIG. 2, for storing and then updating, based on sensor detections si and according to Equation (18), e.g., for cells oj within the sensor FOV Si,k, the local probability map TPi of target existence for each UAV, which helps the UAV to converge to the regions of the search region Q with high probability target existence in a shorter time; pages 2 and 4; with the framework of FIG. 2 obviously utilizing the “advanced sensing and information processing technology” for effecting the “cooperative search” as described at the first paragraph of the Introduction, and with the “information processing technology” obviously including e.g., a conventional processor, memory, medium, etc.] configured to calculate an integrated area-priority [e.g., the updated probability map in FIG. 8(b) or FIG. 8(c), (more) clearly showing the 6 targets] by integrating, as input, a designated-area priority [e.g., the “initial information”, that is the initial (not updated) probability map, as it exists at time t=0, for example as shown in FIG. 8(a) for Scenario I, e.g., reproduced in the footnote below12, with the UAV searching the regions having high target existence probability first; e.g., page 6, “The probability map is used to lead UAV to move towards the region with high target existence probability, in order to find the targets in a shorter time.”] calculated based on a priority of an externally-designated area [e.g., as provided initially for the UAV, before any update or fusion of the probability map], and a detected area-priority [e.g., the update (e.g., at time k+1) of the local probability map TPi in FIG. 2 using a sensor measurement si via the Bayesian update rule of Section 3.2.1] calculated based on a priority of an area detected by a sensor mounted on the unmanned craft [e.g., based on the sensor FOV (FIG. 1), with updated/new probability map values TPi,k+1 being calculated upon the area being visited by the UAV (e.g., obviously as a high probability target location/priority) e.g., according to Equation (18)]; and
a control circuit [e.g., for effecting the movement control pi in FIG. 2 based e.g., on the (locally updated and fused) probability map, the uncertainty map, and the Voronoi diagram (FIG. 7(a)), obviously implemented with “information processing technology” as described in the Introduction] configured to deliver13, to the unmanned craft [e.g., to UAVi in FIG. 2], a control signal [e.g., the control signal ui in FIG. 2, for causing the UAV to continue the search, where                                 
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                ˙
                                            
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            ; Equation (6)] for controlling the unmanned craft, based on the integrated area-priority calculated by the area-priority integration circuit [e.g., based e.g., on the updated probability map TPi,k+1];
It may be alleged that Ji et al. (MPE 2015) does not reveal details of how the initial probability map TPi in FIG. 8(a) was input and designated in the area-priority integration circuit, although Ji et al. (MPE 2015) teaches at the first paragraph of the Introduction that “advanced sensing and information processing technology” has been utilized in/by UAVs for cooperative search that would have obviously included conventional processors, memory, information storage media, etc. for implementing the framework of FIG. 2.
However, in the context/field of similar UAV control using (conventional) probability maps that are updated not only by the fusion of measurement (e.g., image of a target; FIG. 1)  information and information sharing among neighboring agents, but also based on information decay and transmission due to environmental changes such as target movement, Hu et al. (Sensors 2014) teaches that each agent keeps an individual probability map that is updated based on the UAV’s observation results for each cell (e.g., Zi,g,k = 0  for no target detected and Zi,g,k = 1 for target detected), and that the initial probability map may be as shown in FIG. 2(a), reproduced in the footnote below14, with Pi,g,k set to 0.5 within roads and Pi,g,k set to ≈ 0 outside of roads, when targets are understood to stay or move on roads, and that the final probability map shown in FIG. 2(f), after 90 seconds of surveillance, reveals the actual target locations.
It would have obvious at the time the application was filed to implement of modify the Ji et al. (MPE 2015) cooperative search framework and method for UAVs i) so that the framework was implemented by the “advanced sensing and information processing technology” utilized by UAVs for cooperative search that would have obviously included conventional processors, memory, information storage media, etc., as suggested by Ji et al. (MPE 2015) at the first paragraph of the introduction, and ii) so that each UAVi was initially provided, as an input to the area-priority integration circuit of the information processing technology that provided the (updated) probability map (TPi), with a probability map that reflected the designated search region Q, with the initial probability map having a higher probability in areas in which targets were expected to be found, e.g., for example on roads as opposed to outside of roads for targets that stayed or moved only on roads in the surveillance region (Q), as taught by Hu et al. (Sensors 2014), iii) so that the UAVs would have been caused, by the probability map, to move for cooperative search towards the regions of high target probability as a priority in order to find the targets in a shorter time, as taught by Ji et al. (MPE 2015) himself, and iv) so that the initial probability map would have been updated, by a Bayesian rule, based on actual sensor/camera detections/images of the UAVi, as taught by both Ji et al. (MPE 2015) and Hu et al. (Sensors 2014), so that the trajectories of the agents for target search could be optimized based on their real-time updated knowledge about the target information in the (updated) probability map, so that the density function (𝛾(𝑟)) in Ji et al. (MPE 2015) that represents the importance level of each cell in the region during the search process could be based on the real-time (updated) probability map, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Ji et al. (MPE 2015) cooperative search framework and method for UAVs would have rendered obvious:
per claim 2, depending from claim 1, wherein the control circuit calculates a control amount for determining arrangement of the unmanned craft in the specific area, based on the integrated area-priority [e.g., for calculating the movement and dynamic state (ui, pi) of the UAVi in the framework of FIG. 2 in Ji et al. (MPE 2015)];
per claim 3, depending from claim 1, further comprising a a controller including:
an input circuit configured to receive input of information on a priority of a designated area [e.g., the probability map TPi as initially received in the framework of FIG. 2 of Ji et al. (MPE 2015), including all priorities for all regions/cells of the map];
a designated-area priority calculation circuit configured to convert information on a priority of an area which is inputted to the input circuit, into the designated-area priority [e.g., by determining, based on the position pi,k of the UAV and from the probability map TPi in Ji et al. (MPE 2015), individual probabilities P(Zoj,k) for cells within and/or not within the sensor’s FOV, at the time of updating the probability map via Equation (18)]; and
a control-side communication circuit configured to communicate with the unmanned craft [e.g., as shown by the communication network CNi in FIG. 2 of Ji et al. (MPE 2015)];
per claim 4, depending from claim 3, wherein the unmanned craft includes:
the sensor [e.g., as shown in FIGS. 1 and 2 of Ji et al. (MPE 2015)];
an unmanned craft-side communication circuit configured to communicate with the controller [e.g., as shown in FIG. 2 of Ji et al. (MPE 2015), for receiving map updates TPj,..,n1 for fusion from other UAVs]; and
a control equipment configured to control arrangement of own craft, based on the integrated area-priority calculated by the area-priority integration circuit [e.g., to move the UAV in FIG. 2 by movement control, for effecting target search based on the updated probability map TPi];
per claim 5, depending from claim 4, wherein the unmanned craft includes:
the area-priority integration circuit [e.g., as shown in FIG. 2 of Ji et al. (MPE 2015), for maintaining/updating the probability map TPi];
the control circuit [e.g., for controlling movement of the UAV via the objective function Hi during the search based on the updated probability map TPi];
a designated-area priority maintaining circuit configured to maintain the designated-area priority calculated by the designated-area priority calculation circuit [e.g., for maintaining the probability map TPi, in FIG. 2 of Ji et al. (MPE 2015), e.g., between updates and/or fusions]; and
a detected area-priority calculation circuit configured to calculate the detected area-priority from sensing information acquired by the sensor [e.g., by means of Equation (18) in Ji et al. (MPE 2015), for updating the probability map TPi];
per claim 6, depending from claim 4, wherein the controller includes:
the area-priority integration circuit [e.g., as shown in FIG. 2 of Ji et al. (MPE 2015)];
the control circuit [e.g., as shown in FIG. 2 of Ji et al. (MPE 2015)];
a designated-area priority maintaining circuit configured to maintain the designated-area priority calculated by the designated-area priority calculation circuit [e.g., as shown in FIG. 2 of Ji et al. (MPE 2015)];
a sensing information management circuit configured to save sensing information acquired by the sensor [e.g., the sensor detections si, obviously saved for use during processing, as shown in FIG. 2 of Ji et al. (MPE 2015)]; and
a detected area-priority calculation circuit configured to calculate the detected area-priority from information saved in the sensing information management circuit [e.g., using the Equations (9) through (20) in Li et al. (MPE 2015)];
per claim 9, a control method of controlling at least one unmanned craft arranged in a specific area, the control method comprising:
calculating an integrated area-priority [e.g., the updated probability map in FIG. 8(b) or 8(c) of Ji et al. (MPE 2015), (more) clearly showing the 6 targets, calculated by the framework in FIG. 2, by updating, based on sensor detections si and according to Equation (18), e.g., for cells oj within the sensor FOV Si,k, the local probability map TPi of target existence for each UAV, which helps the UAV to converge to the regions of the search region Q with high probability target existence in a shorter time; pages 2 and 4] by integrating, as input, a designated-area priority [e.g., in Ji et al. (MPE 2015) the “initial information”, that is the initial (not updated) probability map, as it exists at time t=0, for example as shown in FIG. 8(a) for Scenario I, with the UAV searching the regions having high target existence probability first; e.g., page 6, “The probability map is used to lead UAV to move towards the region with high target existence probability, in order to find the targets in a shorter time”; e.g., with the initial probability map having environmental related probabilities, such as 0.5 and 0 for areas (on roads) likely to have targets and areas (outside of roads) not likely to have targets, as taught by Hu et al. (Sensors 2014)] calculated based on a priority of an externally-designated area [e.g., as provided initially for the UAV in Ji et al. (MPE 2015), e.g., in the manner taught by Hu et al. (Sensors 2014), before any update or fusion of the probability map], and a detected area-priority [e.g., in Ji et al. (MPE 2015), the update (e.g., at time k+1) of the local probability map TPi in FIG. 2 using a sensor measurement si via the Bayesian update rule of Section 3.2.1] calculated based on a priority of an area detected by a sensor mounted on the unmanned craft [e.g., based on the sensor FOV (FIG. 1) in Ji et al. (MPE 2015), with updated/new probability map values TPi,k+1 being calculated upon the area being visited by the UAV (e.g., obviously as a high probability target location/priority) e.g., according to Equation (18)];
delivering, to the unmanned craft [e.g., to UAVi in FIG. 2 of Ji et al. (MPE 2015)], a control signal [e.g., the control signal ui in FIG. 2 of Ji et al. (MPE 2015), for causing the UAV to continue the search, where                                 
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                ˙
                                            
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            ; Equation (6)] for controlling the unmanned craft, based on the integrated area-priority calculated by the area-priority integration circuit [e.g., based e.g., on the updated probability map TPi,k+1 in Ji et al. (MPE 2015)];
per claim 10, a non-transitory program recording medium [e.g., as obviously used in Ji et al. (MPE 2015) for implementing the framework of FIG. 2 utilizing the conventional “information processing technology” utilized by UAVs in the first paragraph of the Introduction] recording a program for controlling at least one unmanned craft arranged in a specific area, the program causing a computer to execute:
processing of calculating an integrated area-priority [e.g., the updated probability map in FIG. 8(b) or 8(c) of Ji et al. (MPE 2015), (more) clearly showing the 6 targets, calculated by the framework in FIG. 2, by updating, based on sensor detections si and according to Equation (18), e.g., for cells oj within the sensor FOV Si,k, the local probability map TPi of target existence for each UAV, which helps the UAV to converge to the regions of the search region Q with high probability target existence in a shorter time; pages 2 and 4] by integrating, as input, a designated-area priority [e.g., in Ji et al. (MPE 2015) the “initial information”, that is the initial (not updated) probability map, as it exists at time t=0, for example as shown in FIG. 8(a) for Scenario I, e.g., with the UAV searching the regions having high target existence probability first; e.g., page 6, “The probability map is used to lead UAV to move towards the region with high target existence probability, in order to find the targets in a shorter time”; e.g., with the initial probability map having environmental related probabilities, such as 0.5 and 0 for areas (on roads) likely to have targets and areas (outside of roads) not likely to have targets, as taught by Hu et al. (Sensors 2014)] calculated based on a priority of an externally-designated area [e.g., as provided initially for the UAV in Ji et al. (MPE 2015), e.g., in the manner taught by Hu et al. (Sensors 2014), before any update or fusion of the probability map], and a detected area-priority [e.g., in Ji et al. (MPE 2015), the update (e.g., at time k+1) of the local probability map TPi in FIG. 2 using a sensor measurement si via the Bayesian update rule of Section 3.2.1] calculated based on a priority of an area detected by a sensor mounted on the unmanned craft [e.g., based on the sensor FOV (FIG. 1) in Ji et al. (MPE 2015), with updated/new probability map values TPi,k+1 being calculated upon the area being visited by the UAV (e.g., obviously as a high probability target location/priority) e.g., according to Equation (18)]; and
processing of delivering, to the unmanned craft [e.g., to UAVi in FIG. 2 of Ji et al. (MPE 2015)], a control signal [e.g., the control signal ui in FIG. 2 of Ji et al. (MPE 2015), for causing the UAV to continue the search, where                                 
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                ˙
                                            
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            ; Equation (6)] for controlling the unmanned craft, based on the integrated area-priority calculated by the area-priority integration circuit [e.g., based e.g., on the updated probability map TPi,k+1 in Ji et al. (MPE 2015)].
Claims 1 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Theunissen et al.15 (“Closing the ISR navigation loop”, 29th Digital Avionics Systems Conference, DASC 2010, Salt Lake City, UT, Conference date: 3-7 Oct. 2010, Paper 5.D.3, pages 1258ff) in view of Erignac (2007/0088499).
Theunissen et al. (IEEE 2010) reveals:
per claim 1, a control system [e.g., as schematically shown in FIGS. 3 and 4, and as implemented into the existing UAV research environment, e.g., including the graphical user interface of FIGS. 11 to 16; e.g., page 5.D.3-7] which controls at least one unmanned craft arranged in a specific area [e.g., each UAV connected to a UAV control station (UCS), with the (updated) coverage database being shared/distributed between all/involved UCSs; e.g., pages 5.D.3-3 and 5.D.3-6 and FIG. 4], the control system comprising:
an area-priority integration circuit [e.g., for maintaining the real-time coverage database, as shown in FIGS. 3 and 4, wherein the database not only includes the planned “priority” for each cell (page 5.D.3-5 and FIG. 5) but also enables (by providing awareness of “which data is available for which area, what sensors were used and what is still required”; page 5.D.3-4)  the dynamic replanning of UAV routes/trajectories/transitions based on the feedback loop regarding the “UAV state (position/attitude)” and “the control parameters of the system that controls the [UAV’s] payload[16]” (PCS); e.g., page 5.D.3-4] configured to calculate [e.g., construct a database record, concatenate data, etc.] an integrated area-priority [e.g., to construct the “real-time coverage database” at page 5.D.3-5, with its cells each having a cell record calculated by combining/concatenating values for priority, Last update, UAV ID, Sensor type, Quality, etc.] by integrating [e.g., by combining/concatenating, into a cell record], as input, a designated-area priority calculated based on a priority of an externally-designated area [e.g., the “priority” of the information requirement for each specific lat-lon cell location in the database; FIG. 5], and a detected area-priority calculated based on a priority of an area detected by a sensor mounted on the unmanned craft [e.g., the updating of the cells in coverage database in real-time (with additional/integrated information17 related to “Last update”, “UAV ID”, “Sensor type”, “Quality”, and “Misc.”; FIG. 5) for “the identification of cells [already] covered by the sensors”; that is, cells already covered by the footprint(s) of sensor information, representing locations that have already been surveyed, by each of the UAVs; page 5.D.3-5 and FIGS. 6, 7, 15, and 16]; and
a control circuit [e.g., the FMS18 and the AFCS19 in FIG. 4, which deliver signals to each respective UAV based on trajectories and transitions determined in accordance with e.g., the coverage database, dynamic requests (location + payload), etc.] configured to deliver, to the unmanned craft, a control signal for controlling the unmanned craft, based on the integrated area-priority calculated by the area-priority integration circuit [e.g., based on the updated/real-time coverage map, implemented as a grid (FIG. 5), as described at pages 5.D.3-5 to 5.D.3-9; e.g., page 5.D.3-9, “For example, during the transit to a requested area, it is advantageous to plan the route in such a way that areas which are of interest and seem insufficiently covered are (re-)surveyed.”];
It may be alleged that Theunissen et al. (IEEE 2010) may not reveal details of the area-priority integration circuit, and the manner in which the detected area priority is integrated by the area-priority integration circuit, although the coverage database was in fact implemented in the existing UAV research environment (page 5.D.3-7).
However, in the context/field of a similar search strategy for agents performing operations over a geographic environment using exchanged digital map information as implemented by a central processing unit, memory, and input devices (paragraph [0031]), Erignac (‘499) teaches in FIGS. 7A to 8B that cells may include values related to whether each cell has been searched (e.g., FIG. 7B, FIG. 8A, etc.) and the distance of each searched cell to an unsearched cell (FIG. 8B) for allowing agents to find (by descending the distance gradients) and search (e.g., pools of) unsearched cells, avoid collisions, etc.
It would have been obvious at the time the application was filed to implement of modify the Theunissen et al. (IEEE 2010) UAV research environment and method (and to provide an obvious central processing unit, memory, and input devices as taught by Erignac (‘499) for its implementation) so that the coverage database (FIG. 5 in Theunissen et al. (IEEE 2010)) would have additionally included, for each cell, i) an indication (e.g., “S”) of whether the cell had been searched, and ii) the distance of the cell to an unsearched cell (e.g., “3”, “2”, “1”, or “0”), for allowing holes in the coverage (unsearched cells that had non-zero priorities) to be filled in, as desired by Theunissen et al. (IEEE 2010) himself in his abstract and as taught by Erignac (‘499), in order to use conventional computing equipment to implement the UAV research environment of Theunissen et al. (IEEE 2010), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example only, the (modified, integrated) cell record in the real-time coverage database of Theunissen et al. (IEEE 2010) would have obviously looked like this, with the UAV research environment controlled in order to search unsearched cells which had the established (search) priorities, in order to fill in coverage holes, as desired by Theunissen et al. (IEEE 2010) in his abstract and as taught by Erignac (‘499), e.g., by descending the distance gradient to find unsearched cells:

    PNG
    media_image4.png
    600
    405
    media_image4.png
    Greyscale

Again, for example only, the real-time coverage database in Theunissen et al. (IEEE 2010) would have obviously had the following layers of data, sketched by the examiner below, as the Priority (below, left) and Searched? (below, right) data taught by Theunissen et al. (IEEE 2010) and Erignac (‘499), respectively, for example at the (time/flight) point shown in FIG. 15 of Theunissen et al. (IEEE 2010), which layers of the database would have obviously been used to control the UAV(s), e.g., to update the coverage times for the cells, to set the quality bits for the cells, to determine which cells had been searched and if there were holes in the present coverage, for dynamic replanning, to complete the sweep of the priority cells, etc.:

    PNG
    media_image5.png
    638
    1476
    media_image5.png
    Greyscale

As such, the implemented or modified Theunissen et al. (IEEE 2010) UAV research environment and method would have rendered obvious:
per claim 2, depending from claim 1, wherein the control circuit calculates a control amount for determining arrangement of the unmanned craft in the specific area, based on the integrated area-priority [e.g., the trajectories and transitions for each UAV are determined in FIG. 4 of Theunissen et al. (IEEE 2010), in order to replan the route of the/each UAV, based on the coverage awareness obtained from the real-time coverage database];
per claim 3, depending from claim 1, further comprising a a controller [e.g., providing the planning, execution, dynamic replanning in FIG. 4 of Theunissen et al. (IEEE 2010), obviously implemented with a central processing unit, etc. as taught by Erignac (‘499)] including:
an input circuit configured to receive input of information on a priority of a designated area [e.g., the input devices as taught at paragraph [0031] of Erignac (‘499) for obviously inputting the information requirements and priorities, etc. for the respective cells in the coverage database (FIG. 5) of Theunissen et al. (IEEE 2010)];
a designated-area priority calculation circuit configured to convert information on a priority of an area which is inputted to the input circuit, into the designated-area priority [e.g., the database in Theunissen et al. (IEEE 2010) that associated the priority for each cell’s coverage with the specific lat-lon location (e.g., Lat1, Lon1) of the cell, in the database; e.g., FIG. 5]; and
a control-side communication circuit configured to communicate with the unmanned craft [e.g., as shown in FIG. 4, where the AFCS communicates with the UAV and the UAV sensors and the PCS communicate with the coverage database used to re-plan trajectories, etc.];
per claim 4, depending from claim 3, wherein the unmanned craft includes:
the sensor [e.g., the sensor(s) in FIG. 4, such as providing electro-optical (EO) coverage of the requested area];
an unmanned craft-side communication circuit configured to communicate with the controller [e.g., for providing the UAV state (position/attitude) and the PCS control parameters that define the sensor FOV; e.g., FIG. 4]; and
a control equipment [e.g., the AFCS20 for the UAV in FIG. 4 of Theunissen et al. (IEEE 2010)] configured to control arrangement of own craft, based on the integrated area-priority calculated by the area-priority integration circuit [e.g., based on signals from the FMS that resulted from the route planning and/or (dynamic) re-planning in accordance with the coverage database, in FIG. 4 of Theunissen et al. (IEEE 2010)];
per claim 5, depending from claim 4, wherein the unmanned craft includes:
the area-priority integration circuit [e.g., it’s shared (using a publish-subscribe interface) copy of the real-time coverage database; pages 5.D.3-3, 5.D.3-6, etc. in Theunissen et al. (IEEE 2010)];
the control circuit [e.g., including the AFCS, FMS, etc. in Theunissen et al. (IEEE 2010)];
a designated-area priority maintaining circuit configured to maintain the designated-area priority calculated by the designated-area priority calculation circuit [e.g., the coverage database in Theunissen et al. (IEEE 2010) that associated the priority for each cell’s coverage with the specific lat-lon location (e.g., Lat1, Lon1) of the cell, and maintained the data; e.g., FIG. 5]; and
a detected area-priority calculation circuit configured to calculate the detected area-priority from sensing information acquired by the sensor [e.g., to determine the sensor footprint, e.g., from the sensor signals and PCS parameters, for updating the coverage database, in Theunissen et al. (IEEE 2010)];
per claim 6, depending from claim 4, wherein the controller [e.g., providing the planning, execution, dynamic replanning in FIG. 4 of Theunissen et al. (IEEE 2010), obviously implemented with a central processing unit, etc. as taught by Erignac (‘499)] includes:
the area-priority integration circuit [e.g., the real-time coverage database, as shown in FIGS. 3 to 5 of Theunissen et al. (IEEE 2010)];
the control circuit [e.g., the FMS and the AFCS in FIG. 4 of Theunissen et al. (IEEE 2010)],;
a designated-area priority maintaining circuit configured to maintain the designated-area priority calculated by the designated-area priority calculation circuit [e.g., the coverage database in Theunissen et al. (IEEE 2010) that associated the priority for each cell’s coverage with the specific lat-lon location (e.g., Lat1, Lon1) of the cell, and maintained the data; e.g., FIG. 5];
a sensing information management circuit configured to save sensing information acquired by the sensor [e.g., to obviously save the sensor-based database entries (e.g., Last update, UAV ID, Quality, Searched?, etc., as described above) in the coverage database, in Theunissen et al. (IEEE 2010)]; and
a detected area-priority calculation circuit configured to calculate the detected area-priority from information saved in the sensing information management circuit [e.g., to calculate the Quality of the sensor data in Theunissen et al. (IEEE 2010), and to calculate the Searched? Attribute for storage in the database/map, as taught by Erignac (‘499)];
per claim 7, depending from claim 5, wherein
the input circuit receives designation of a prioritized area on an interface that displays the specific area divided into a plurality of sub-areas [e.g., as shown in FIG. 11 of Theunissen et al. (IEEE 2010), with the sub-areas being shown e.g., in FIGS. 15 and 16 (which distinguish searched sub-areas from unsearched sub-areas)],
the designated-area priority calculation circuit calculates the designated-area priority for each of the sub-areas designated through the input circuit [e.g., by establishing priorities (in the database) for the cells of the sub-areas of the specified area-of-interest, in the coverage database in FIG. 5 of Theunissen et al. (IEEE 2010)],
the detected area-priority calculation circuit calculates the detected area-priority for each of the sub-areas, based on a priority of an area detected by the unmanned craft [e.g., in order to update the cells in coverage database in real-time (with additional/integrated information related to “Last update”, “UAV ID”, “Sensor type”, “Quality”, and “Misc.”; FIG. 5) for “the identification of cells [already] covered by the sensors”, and for the search and distance indications as taught by Erignac (‘499); that is, cells already covered by the footprint(s) of sensor information, representing locations that have already been surveyed, by each of the UAVs; page 5.D.3-5 and FIGS. 6, 7, 15, and 16], and
the area-priority integration circuit calculates the integrated area-priority [e.g., the combined data of each of the cells in the coverage database in FIG. 5 of Theunissen et al. (IEEE 2010)] for each of the sub-areas [e.g., and for the cells of the coverage database in FIG. 5 of Theunissen et al. (IEEE 2010)] by integrating the designated-area priority calculated by the designated-area priority calculation circuit, and the detected area-priority calculated by the detected area-priority calculation circuit [e.g., by combining/concatenating the data into single cell records referenced by lat-lon, in Theunissen et al. (IEEE 2010)];
per claim 8, depending from claim 7, wherein
the designated-area priority calculation circuit increases the designated-area priority of the sub-area according to a number of times [e.g., once] that the sub-area is designated [e.g., obviously, each and every time the area of interest is specified in FIG. 11, the priorities in the cell records for that area would have been increased (perhaps obviously from zero) each time, e.g., in the obvious case where the EO data (of FIG. 11) was required on two different days that may have obviously been separated by weeks of other requests, with the user being able to AND and OR his different data selection requests (FIG. 9)];
per claim 9, a control method of controlling at least one unmanned craft arranged in a specific area, the control method comprising:
calculating [e.g., constructing a database, obtaining and concatenating data, etc., in Theunissen et al. (IEEE 2010)] an integrated area-priority [e.g., to construct the “real-time coverage database” at page 5.D.3-5 in Theunissen et al. (IEEE 2010), with its cells each having a cell record calculated by combining/concatenating values for priority, Last update, UAV ID, Sensor type, Quality, etc., and further including indications for Searched? and Distance to Unsearched, as taught by Erignac (‘499)] by integrating [e.g., by combining], as input, a designated-area priority calculated based on a priority of an externally-designated area [e.g., the “priority” of the information requirement for each specific lat-lon cell location in the database of Theunissen et al. (IEEE 2010); FIG. 5], and a detected area-priority calculated based on a priority of an area detected by a sensor mounted on the unmanned craft [e.g., the updating of the cells in coverage database in real-time (with additional/integrated information related to “Last update”, “UAV ID”, “Sensor type”, “Quality”, and “Misc.”, FIG. 5; and the Searched? and Distance to Unsearched indications as taught by Erignac (‘499)) for “the identification of cells [already] covered by the sensors”; that is, cells already covered by the footprint(s) of sensor information, representing locations that have already been surveyed, by each of the UAVs; page 5.D.3-5 and FIGS. 6, 7, 15, and 16]; and
delivering, to the unmanned craft, a control signal [e.g., the control signal from the AFCS, in FIG. 4 of Theunissen et al. (IEEE 2010)] for controlling the unmanned craft, based on the calculated integrated area-priority [e.g., based on the updated/real-time coverage map in Theunissen et al. (IEEE 2010), implemented as a grid (FIG. 5), as described at pages 5.D.3-5 to 5.D.3-9; e.g., page 5.D.3-9, “For example, during the transit to a requested area, it is advantageous to plan the route in such a way that areas which are of interest and seem insufficiently covered are (re-)surveyed.”];
per claim 10, a non-transitory program recording medium [e.g., the memory and central processing unit as taught at paragraph [0031] in Erignac (‘499), for obviously implementing the Theunissen et al. (IEEE 2010) UAV research environment and method] recording a program for controlling at least one unmanned craft arranged in a specific area, the program causing a computer to execute:
processing of calculating [e.g., constructing a database, obtaining and concatenating data, etc., in Theunissen et al. (IEEE 2010)] an integrated area-priority [e.g., to construct the “real-time coverage database” at page 5.D.3-5 in Theunissen et al. (IEEE 2010), with its cells each having a cell record calculated by combining/concatenating values for priority, Last update, UAV ID, Sensor type, Quality, etc., and further including indications for Searched? and Distance to Unsearched, as taught by Erignac (‘499)] by integrating [e.g., by combining], as input, a designated-area priority calculated based on a priority of an externally-designated area [e.g., the “priority” of the information requirement for each specific lat-lon cell location in the database of Theunissen et al. (IEEE 2010); FIG. 5], and a detected area-priority calculated based on a priority of an area detected by a sensor mounted on the unmanned craft [e.g., the updating of the cells in coverage database in real-time (with additional/integrated information related to “Last update”, “UAV ID”, “Sensor type”, “Quality”, and “Misc.”, FIG. 5; and the Searched? and Distance to Unsearched indications as taught by Erignac (‘499)) for “the identification of cells [already] covered by the sensors”; that is, cells already covered by the footprint(s) of sensor information, representing locations that have already been surveyed, by each of the UAVs; page 5.D.3-5 and FIGS. 6, 7, 15, and 16]; and
processing of delivering, to the unmanned craft, a control signal [e.g., the control signal from the AFCS, in FIG. 4 of Theunissen et al. (IEEE 2010)] for controlling the unmanned craft, based on the calculated integrated area-priority [e.g., based on the updated/real-time coverage map in Theunissen et al. (IEEE 2010), implemented as a grid (FIG. 5), as described at pages 5.D.3-5 to 5.D.3-9; e.g., page 5.D.3-9, “For example, during the transit to a requested area, it is advantageous to plan the route in such a way that areas which are of interest and seem insufficiently covered are (re-)surveyed.”].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Howard et al. (2006/0015215) reveals a system and method for automated search in which UAVs maintain their own situational maps that use particles to represent the (e.g., unknown) environment (FIG. 8, left), where particles are deleted from the respective UAV map once a target is identified by the UAV.
Hu et al. (IEEE 2013) provides a lengthy history of the use of “probability maps” that are updated based on a UAV’s detection results and are used for target searching at the second paragraph of his Introduction.
Mirzaei et al. (IEEE 2011) uses updatable probability maps, wherein a priori knowledge about the environment is used to create the initial probability map, with the initial probability map being shown on the right, below, and the final (updated, based on sensor detections of the search vehicles) being shown on the left, below, reproduced from FIG. 2:

    PNG
    media_image6.png
    336
    1009
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the rule section:  “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        2 For example only, the lack of description of corresponding “circuit[s]” in the specification make the claimed “circuit[s]” unclear on many levels, e.g., do they cover hardware only, or hardware and software?  Should the circuits be clearly limited to hardware (i.e., to “not include software”) and for this reason be construed to avoid 35 U.S.C. 112(f)?  See e.g., Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181, where the Court held, “We conclude [from the specification and drawings] that the term ‘aesthetic correction circuitry’ is clearly limited to hardware” (1356), and does not include both hardware and software (e.g., “that the term does not include software” (1357)). It was based on this limited definition of circuitry that the Federal Circuit indicated that the claimed “circuitry” did not invoke (i.e., avoided) 35 U.S.C. 112(f), as representing hardware.
        3 Here, the examiner merely notes that “circuit” is being used in the claims as a pure substitute for the word “means” in the claims, and with no limiting definition (tied to the word “circuit”) in the specification.  See the preliminary amendment filed 8 May 2019.  Because applicant clearly links no hardware “circuit[s]” to the disclosed and previously claimed means, and because he possibly unclearly links a processor programmed with software as shown in FIG. 12 to the disclosed and previously claimed means, the examiner understands that applicant is not using “circuit” to represent a hardware (only) circuit in a limiting sense, a finding which formed the basis of the holding in Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181, where the Court, after defining a circuit to be “the complete path of an electric current including any displacement current” or “the combination of a number of electrical devices and conductors that, when interconnected to form a conducting path, fulfill some desired function”, held, “We conclude [from the specification and drawings] that the term ‘aesthetic correction circuitry’ is clearly limited to hardware” (1356), and does not include both hardware and software (e.g., “that the term does not include software” (1357)). It was based on this limited hardware definition of circuit/circuitry that the Federal Circuit indicated that the claimed “circuitry” did not invoke 35 U.S.C. 112(f), i.e., as clearly being limited to hardware.
        4 See e.g., Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181.
        5 Here, the examiner merely notes that “circuit” is being used (e.g., indefinitely, since no such circuits have been previously disclosed/described) in the claims as a pure substitute for “means”.  See the preliminary amendment filed 8 May 2019.  Because applicant clearly links no hardware circuits to the disclosed and previously claimed means, and because he possibly (e.g., unclearly) links a processor programmed with software as shown in FIG. 12 to the disclosed and previously claimed means, the examiner understands that applicant is not using “circuit” to represent only a hardware circuit, a finding which formed the basis of the holding in Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181, where the Court, after defining a circuit to be “the complete path of an electric current including any displacement current” or “the combination of a number of electrical devices and conductors that, when interconnected to form a conducting path, fulfill some desired function”, held, “We conclude [from the specification and drawings] that the term ‘aesthetic correction circuitry’ is clearly limited to hardware” (1356), and does not include both hardware and software (e.g., “that the term does not include software” (1357)). It was based on this limited hardware definition of circuit/circuitry that the Federal Circuit indicated that the claimed “circuitry” did not invoke 35 U.S.C. 112(f), i.e., as clearly being limited to hardware.
        6 In the specification, “integrating” is not used in a Calculus sense (e.g., taking the time integral of), but rather it is used in a combining sense (e.g., combining, for example only by taking an average of two values).
        7 In the scenario, for example only, the paper list of places is the designated-area priority showing the three important places, Andrea’s marks (“X”) are the detected area-priority, the control circuit/signal is provided by the father’s [conventional UAV] control, the input circuit is the writer of the list, the designated-area priority calculation circuit is Andrea reading/conveying of the list, the control-side communication circuit is the father [conventionally] controlling the UAV remotely as insignificant/trivial extra-solution activity, the unmanned craft-side communication circuit is the UAV being [conventionally] controlled remotely as insignificant/trivial extra-solution activity, the designated-area priority maintaining means is the piece of paper, the sensor is the camera on the UAV used for data gathering and/or Andrea’s eyes, the detected area-priority calculation circuit is Andrea’s brain that caused her to place marks (“X”) on the list, the sensing information management circuit [conventionally] saves pictures taken by the UAV as insignificant/trivial extra-solution activity, the sub-areas are the garage, the mailbox, and the swing set, etc.
        8 For example, no concrete control of the unmanned craft/aircraft, beyond merely mentioning that the UAV may have a propeller for flying or a wheel for traveling, is apparently disclosed in the specification or recited in the claims.  The generically-recited “control”, which thus could simply be performing another calculation at the unmanned craft based on the calculated integrated area-priority, or simply storing the integrated area-priority at the unmanned craft e.g., in RAM or persistent memory, or utilizing the integrated area-priority in an ALU of a CPU for calculation, is not considered to be significant in that the abstract idea would still be effectively preempted by the claim. Quoting Parker v. Flook, 437 U.S. 584 (1978), “The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula; the Pythagorean theorem would not have been patentable, or partially patentable, because a patent application contained a final step indicating that the formula, when solved, could be usefully applied to existing surveying techniques. The concept of patentable subject matter under 101 is not "like a nose of wax which may be turned and twisted in any direction . . . ." White v. Dunbar, 119 U.S. 47, 51 .”
        9 For example only, Hu et al. (IEEE 2013) provides a lengthy history of the use of “probability maps” that are updated based on a UAV’s detection results and are used for target searching at the second paragraph of his Introduction.  Mirzaei et al. (IEEE 2011) also uses updatable probability maps.  Howard et al. (2006/0015215) reveals a system and method for automated search in which UAVs maintain their own situational maps that use particles to represent the (e.g., unknown) environment (FIG. 8, left), where particles are deleted from the respective UAV map once a target is identified by the UAV.
        10 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        11 These references were published in color even if the copies supplied by the U.S.P.T.O. are in black and white.  Applicant may request color, electronic (.pdf) copies of these documents, from the examiner, if desired.
        12 FIG. 8a, showing the probability map used by the UAV, at time t = 0 s, is reproduced below, showing the search region Q:
        
    PNG
    media_image1.png
    329
    430
    media_image1.png
    Greyscale

        13 This recited action “deliver” does not require that the control signal be initiated off-board then be transmitted to on-board, since (per claim 5) the control circuit may be on-board the unmanned craft; accordingly, the examiner understands that the recited action “deliver” only requires that the control signal be made to be present or accessible at the unmanned craft, so that it can be used for controlling the unmanned craft.
        14 FIG. 2(a) of Hu et al. (Sensors 2014), showing an initial probability map:
        
    PNG
    media_image2.png
    570
    658
    media_image2.png
    Greyscale

        
        15 This reference was published in color even if the copy supplied by the U.S.P.T.O. is in black and white.  Applicant may request a color, electronic (.pdf) copy of this document, from the examiner, if desired.
        16 I.e., the sensor (cf., page 5.D.3-9, “the payload operator temporarily reduced the sensor FOV [field-of-view]”).
        17 The combined cell record [e.g., data format], after updating [e.g., after integration], is shown in FIG. 5, reproduced in part below:
        
    PNG
    media_image3.png
    397
    410
    media_image3.png
    Greyscale

        
        18 Flight Management System
        19 Automatic Flight Control System
        20 Automatic Flight Control System